internal_revenue_service department of the treasury washington dc uniform issue list no contact person telephone number - in reference to bp t eo date feb employer_identification_number ‘dear sir or madam we are responding to your request for a ruling concerning whether certain activities will adversely affect your status as an organization described in sec_501 and sec_509 of the internal_revenue_code and whether those activities will generate unrelated_business_taxable_income you have been recognized as sec_501 of described in sec_509 nursing services in county who are residents of the county an organization described in an organization you were formed to provide skilled the your governing board is comprised of community leaders the county in which you the code and classified as are located prior to mid-1997 you leased and operated a -bed skilled nursing facility the existing facility which is owned by the in the county constructed and equipped a new 123-bed county in skilled nursing facility the replacement facility you the replacement facility and the existing facility were leased to you the lease agreement you currently operate the replacement facility as a skilled nursing facility agreement entered county which with into the an in county into the process of converting the existing the facility lease agreement was amended in mid-1997 to reflect the change in use of the existing facility facility housing 44-unit senior the is in a home when the conversion is complete you will operate the existing include a and living each unit will be designed to accommodate the special facility as independent facility needs of the elderly handicapped accessible will contain a barrier-free bathroom and will be equipped with an emergency call system for example each unit will be you have made the the assisted assisted elderly living units home will the for health arrangements with organizations such as provide home residents will be granted priority status in obtaining a bed in your skilled nursing facility if the resident’s medical_condition the assisted living facility will requires this provide 24-hour security and staff availability and related_services to the county hospital to the residents type of care you will provide a variety of residents including meals served in the main dining room or in the resident’s unit during temporary illnesses housekeeping laundry parking when possible you mail barber beauty and flat linen services will provide special guest accommodations and catering for special events for the convenience of the residents services the to you will and you will make available to religious activities for the residents the residents transportation to shopping entertainment and medical locations arrange recreational provide and or social you represent that units in the assisted living facility will rent for a monthly fee that is affordable to a significant segment although prospective of the elderly residing in your service area residents and their families will be required to demonstrate that be able to pay your fees and they are able and will continue to charges no resident will be forced to move from the facility if at some point the resident and his her family become unable to pay the you plan to fund a reserve out of the assisted fees and charges living facility’s operating revenues to fund deficits which may if needed you will arise as seek grants from other exempt_organizations a result of non-paying residents you request the following rulings the operation of the assisted living facility will not in an organization described as status adversely affect sec_501 of the code your the operation of the assisted living facility will not an organization described in section jeopardize your status a sec_509 of the code not constitute unrelated trade will sec_511 through of the code income from the operation of the assisted living facility under business income or s t o p d n ' sec_84 sec_501 of the code provides an exemption from federal c income including organizations that are organized and operated exclusively for charitable educational or scientific purposes organizations described section tax for in sec_1_501_c_3_-1 tax regulations provides that the term charitable is used in sec_501 in the promotion of health and its generally accepted legal sense charitable care purposes recognized elderly income have long been the the as of of sec_1_501_c_3_-1 of the regulations provides in part that an organization is organized exclusively for one or more exempt purposes only if its articles of incorporation a limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise bp in activities than as which in themselves are not in furtherance of one or more exempt purposes an insubstantial part of its activities sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one it engages primarily in activities or more exempt purposes only if which accomplish one or more of such exempt purposes specified in so sec_501 of regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose an organization will not be the code revrul_69_545 1969_2_cb_117 provides that a nonprofit organization whose purpose and activity are providing hospital care for members of its community is promoting health and qualifies as charitable being purpose furtherance organized operated and of in a rul rev an a organization formed to provide low cost home health care nonprofit basis to the people of the community serves many of the same have traditionally served and therefore is promoting health within the meaning of the general law of charity hospitals community provides health needs that that c b the of on the elderly apart from considerations of financial distress are as a class highly susceptible to other forms of distress in the sense that they have special needs because of their advanced a see revrul_72_124 c b years an organization operating a home charitable status if the three primary needs health care and financial security it operates in the elderly for of which provides that the elderly qualifies for a manner designed to satisfy for housing need the the physical an entity which provides facilities specifically designed to emotional recreational meet some combination of social religious and similar needs of the elderly will satisfy the the need for housing or organization organizations a maintains the need for facilities or health personnel to provide such care financial security will be satisfied if the organization’s fees are the affordable to organization commits to maintaining in residence individuals who become unable to pay their regular charges the need for health care will be met a significant segment of directly continuing the community and arrangement if care provides health other with some form of revrul_79_18 providing a nonprofit elderly to organization persons at the lowest feasible cost that maintains in residence its monthly those tenants who subsequently become unable to pay charitable for fees purposes within the meaning of sec_501 of the code that housing organization exclusively specially designed operated holds c b an is sec_509 of in pertinent part that the term private_foundation means a domestic or foreign an organization organization which the code provides described c section other than in a normally receives more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and in from gross_receipts admissions of ii merchandise performance of services or furnishing of facilities an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure an activity which is a governmental_unit sales not a po of percent the organization’s support or in taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization in from organizations described in sec_170 or sec_170 a and viii and in clauses vii governmental other than described units such from of from year each gross taxable investment support received b normally receives not more than one-third of its support section in a -3 b of the regulations provides that in computing the amount sec_509 of the code for purposes of the one-third support_test related activities received from any person or from any bureau or similar agency of a governmental_unit are includible in any taxable_year only to the extent that such receipts do not exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year receipts under a a receipts income section gross gross from from of sec_511 a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications the it by of sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the the use organization’s exempt purposes or functions profits derived the exercise of makes the to of it sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a substantial causal relationship to to be substantially related to the achievement of exempt purposes purposes is granted or distribution of goods or the performance of the services from which the gross_income the accomplishment of exempt purposes is derived must contribute importantly to production exemption which the for fo in the case of sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is an organization described in section carried on a hospital by the organization primarily for c such as the convenience of its patients your continued operation of a skilled nursing facility ina charitable manner promotes health within the meaning of sec_501 of the code see rev ruls and supra once the conversion of the existing facility is complete you the facility’s operations as will operate a home for the elderly described above indicate that it will satisfy the elderly’s need for housing health care and financial security and that each unit will be designed to accommodate the special needs of the elderly see rev ruls and supra in addition to promoting health care by the operation of your skilled nursing facility you will provide care for the elderly a charitable_class the operation of the assisted living facility in the manner described above is a charitable activity thus it does not constitute an unrelated_trade_or_business as described in sec_513 of the code you will receive income from the provision of special guest accommodations and catering for special events provided for the convenience birthday sec_513 celebration attended by friends and relatives of the code provides that such income is not considered to be from an derived from activities conducted for the convenience of your residents resident’s unrelated residents business because trade eg your or it is of a fees related to the operation of your skilled nursing facility are your primary source_of_income the assisted living facility will generate income by engaging in the activities that are related_income from the assisted living to your exempt_function facility will exempt sec_509 of the code income described at thus function be based upon the representations contained in your request for a ruling we rule as follows the operation of the assisted living facility will not affect in an organization described as adversely status sec_501 of the code your the operation of the assisted living facility will not an organization described in section the jeopardize your status a sec_509 requirements of sec_509 and b of the code continue meet long code the you to of so a sec_3 the operation of the assisted living facility will not be considered an unrelated_trade_or_business under sec_513 of the code and will not generate unrelated_business_taxable_income these rulings are based on the understanding that there will be no material changes in the facts upon which they are based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we action records are informing your key district_director of this please keep a copy of this ruling in your permanent in accordance with a power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch core
